Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 1 of 12




           Exhibit 7
       Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 2 of 12




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


SOLAS OLED LTD.,
                                  Plaintiff,           Case No. 6:19-cv-00514-ADA
       v.

DELL INC.,
                                  Defendant.


SOLAS OLED LTD.,
                                  Plaintiff,           Case No. 6:19-cv-00515-ADA
       v.

GOOGLE LLC,
                                  Defendant.


SOLAS OLED LTD.,
                                  Plaintiff,           Case No. 6:19-cv-00537-ADA
       v.

APPLE INC.,
                                  Defendant.


SOLAS OLED LTD.,
                                  Plaintiff,           Case No. 6:19-cv-00631-ADA
       v.

HP INC.,
                                  Defendant


              JOINT REVISED LIST OF TERMS/CONSTRUCTIONS

       Under the scheduling orders in the above-captioned cases, Plaintiff Solas OLED LTD.

(“Solas”) and Defendants Dell Inc., (“Dell”), Google LLC, (“Google”), Apple Inc., (“Apple”), and

HP Inc., (“HP”) met and conferred to narrow the terms in dispute and regarding a joint revised list

of terms/constructions. The parties identify the following terms with agreed constructions, and


                                                1
          Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 3 of 12




disputed terms and constructions that expect to be argued in the Parties’ opening claim construction

briefs. The parties reserve the right to further meet and confer, and narrow disputes consistent with

the Court’s orders and procedures.

I.       U.S. PATENT NO. 6,072,450 (“’450 PATENT”)

         The ’450 patent is asserted in Solas v. Dell (6:19-cv-00514-ADA), Solas v. Google (6:19-

cv-00515-ADA) and Solas v. Apple (6:19-cv-00537-ADA). The following terms/constructions for

the ’450 patent apply only to those cases and the parties.

         A.       Agreed Terms

          Claim Term /
                                                        Agreed Construction
       Asserted Claim(s)
     “active elements”          circuit elements that have gain or that direct current flow, e.g.,
                                transistors
     (claims 1, 4)

     “light lays [sic] in a     Plain and ordinary meaning. “lays [sic]” means and should be
     first wavelength range     replaced with “rays”
     pass through said at
     least one filter
     selectively when
     incident light rays in a
     second wavelength
     range including said
     first wave length range
     enter said at least one
     filter”

     (claim 12)



II.      U.S. PATENT NO. 7,446,338 (“’338 PATENT”)

         The ’338 patent is asserted in Solas v. Google (6:19-cv-00515-ADA) and Solas v. Apple

(6:19-cv-00537-ADA). The following terms/constructions for the ’338 patent apply only to those

cases and parties.




                                                    2
           Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 4 of 12




           A.      Agreed Terms

        Claim Term /
                                                        Agreed Construction
      Asserted Claim(s)
   “the pixel electrodes         the pixel electrodes are arrayed along the interconnections and
   being arrayed along           located between the interconnections, and the pixel electrodes are
   the interconnections          on the surface of the transistor array substrate
   between the
   interconnections on
   the surface of the
   transistor array
   substrate”

   (claim 1)


    B.          Disputed Terms

     Claim Term /
                          Solas’s Construction                      Defendants’ Construction
  Asserted Claim(s)
  “transistor array layered structure upon which              a layered structure composed of a
  substrate”        or within which a transistor              bottom insulating layer through a
                    array is fabricated                       topmost layer on whose upper surface
  (claim 1, 4)                                                pixel electrodes are formed, which
                                                              contains an array of transistors

  “project from a         extend from an external             extend above the upper surface of the
  surface of the          surface of the transistor array     transistor array substrate
  transistor array        substrate
  substrate”

  (claim 1)

  “write current”         Plain and ordinary meaning          pull-out current

  (claim 1)


III.       U.S. PATENT NO. 7,573,068 (“’068 PATENT”)

           The ’068 patent is asserted in Solas v. Apple (6:19-cv-00537-ADA) and Solas v. HP (6:19-

cv-00631). The following terms/constructions for the ’068 patent apply only to those cases and

parties.



                                                    3
          Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 5 of 12




          A.       Agreed Terms

         Claim Term /
                                                        Agreed Construction
       Asserted Claim(s)
    “feed interconnections”      conductive structures in a different layer or layers than the
                                 supply line that also provide connections to a source that
    (claims 1, 13)               supplies voltage and/or current

    “patterned together          “patterned to fit together [with]” wherein “patterning” may
    [with]”                      consist of one of more fabrication steps1

    (claims 1, 13)


     B.         Disputed Terms

       Claim Term /
                             Solas’s Construction                     Defendants’ Construction
    Asserted Claim(s)
    “supply lines”    conductive lines supplying                conductive lines, each supplying a
                      current or voltage                        driving current or voltage to a
    (claims 1, 13)                                              plurality of pixel circuits

    “formed on said       formed on said plurality of            stacked on or making multiple
    plurality of supply   supply lines over the length or        contacts with said plurality of
    lines along said      direction of said plurality of         supply lines over the length of
    plurality of supply   supply lines                           each supply line
    lines”

    (claim 1)

    “connected to said    connected to said plurality of        stacked on or making multiple
    plurality of supply   supply lines over the length or       contacts with said plurality of
    lines along said      direction of said plurality of        supply lines over the length of
    plurality of supply   supply lines                          each supply line
    lines”

    (claim 13)

    “signal lines”        conductive lines supplying            conductive lines carrying data
                          signals
    (claims 1, 13)


1
  Solas, Apple, and HP are filing a joint motion adopting this construction, while also preserving
the right of Apple and HP to appeal the construction based on the positions, record, and arguments
made in Solas OLED Ltd. v. LG Display Co., Ltd. et al., 6:19-CV-00236-ADA (W.D. Tex.)

                                                   4
           Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 6 of 12




   Claim Term /
                          Solas’s Construction                      Defendants’ Construction
 Asserted Claim(s)
 “source”          Plain and ordinary meaning                  source electrode

 (claims 1, 5, 12,
 13, 17)
 “drain”                 Plain and ordinary meaning            drain electrode

 (claims 1, 5, 12,
 13, 17)



IV.        U.S. PATENT NO. 7,499,042 (“’042 PATENT”)

           The ’042 patent is asserted in Solas v. HP (6:19-cv-00631). The following terms /

constructions for the ’042 patent apply only to that case and Solas and HP.

      A.      Disputed Terms

    Claim Term /
                          Solas’s Construction                         HP’s Construction
 Asserted Claim(s)
 “selection period” time period during which a               time duration in which a selected
                    plurality of pixel circuits is           selection scan line is kept active
 (claim 1)          selected

 “sequentially           Plain and ordinary meaning          selects said plurality of selection
 selects said                                                scan lines one per each of a plurality
 plurality of                                                of non-overlapping selection periods
 selection scan
 lines in each
 selection period”

  (claim 1)

 “designating            Plain and ordinary meaning,         current having a specified current
 current”                i.e., current designating a value   value that is held constant
                         corresponding to an image
 (claim 1)               signal

 “current lines”         Plain and ordinary meaning,         conductive lines, each connected to
                         i.e., conductive lines for          a plurality of pixel circuits and
 (claim 1)               carrying current                    carrying current




                                                   5
          Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 7 of 12




V.        U.S. PATENT NO. 7,663,615 (“’615 PATENT”)

          The ’615 patent is asserted in Solas v. HP (6:19-cv-00631). The following terms/

constructions for the ’615 patent apply only to that case and Solas and HP.

          A.      Agreed Terms

         Claim Term /
                                                       Agreed Construction
       Asserted Claim(s)
     “gradation”                level

     (claims 11, 13)

     “light emission control    drive transistor
     section”

     (claim 11)


     B.        Disputed Terms

    Claim Term /
                         Solas’s Construction                            HP’s Construction
 Asserted Claim(s)
 “the operation”   Plain and ordinary meaning,              Indefinite
                   not indefinite. Within the
 (claim 11)        claim phrase “a drive voltage
                   for making the light emission
                   control section perform the
                   operation,” the term “the
                   operation” refers to
                   "generating a light emission
                   drive current having a
                   predetermined current value in
                   accordance with the electric
                   charges accumulated in the
                   electric charge accumulating
                   section and supplying the light
                   emission drive current to the
                   light emission element.”

 “precharge              Plain and ordinary meaning         Indefinite
 operation”




                                                   6
       Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 8 of 12




    Claim Term /
                          Solas’s Construction                      HP’s Construction
 Asserted Claim(s)
 “writing control  Plain and ordinary meaning,          a transistor that controls the writing
 section”          i.e., circuit section that           of both the gradation sequence signal
                   controls writing                     and the precharge voltage from a
 (claim 11)                                             data line to the charge accumulating
                                                        section
 “data lines”          Plain and ordinary meaning,      conductive lines, each connected to
                       i.e., conductive lines for       and carrying data to a plurality of
 (claim 11)            supplying information            light emission drive circuits




Dated: June 12, 2020                           Respectfully submitted,

                                               /s/ Philip X. Wang
                                               Marc Fenster
                                               California State Bar No. 181067
                                               Email: mfenster@raklaw.com
                                               Reza Mirzaie
                                               Email: rmirzaie@raklaw.com
                                               California State Bar No. 246953
                                               Neil A. Rubin
                                               California State Bar No. 250761
                                               Email: nrubin@raklaw.com
                                               Philip X. Wang
                                               California State Bar No. 262239
                                               pwang@raklaw.com
                                               Kent N. Shum
                                               California State Bar No. 259189
                                               Email: kshum@raklaw.com
                                               RUSS AUGUST & KABAT
                                               12424 Wilshire Blvd. 12th Floor
                                               Los Angeles, CA 90025
                                               Tel: 310.826.7474
                                               Sean A. Luner
                                               California State Bar No. 165443
                                               E-mail: sean@dovel.com
                                               Gregory S. Dovel
                                               California State Bar No. 135387
                                               Email: greg@dovel.com
                                               Jonas Jacobson
                                               Email: jonas@dovel.com
                                               California State Bar No. 269912
                                               DOVEL & LUNER, LLP
                                               201 Santa Monica Blvd., Suite 600
                                               Santa Monica, CA 90401
                                               Tel: 310.656.7066


                                              7
Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 9 of 12




                               T. John Ward, Jr.
                               Texas State Bar No. 00794818
                               E-mail: jw@wsfirm.com
                               Claire Abernathy Henry
                               Texas State Bar No. 24053063
                               Email: claire@wsfirm.com
                               Andrea L. Fair
                               Texas State Bar No. 24078488
                               E-mail: andrea@wsfirm.com
                               WARD, SMITH & HILL, PLLC
                               PO Box 1231
                               Longview, TX 75606
                               Tel: 903.757.6400
                               Attorneys for Plaintiff SOLAS OLED, LTD.


                               By /s/ Mark Liang
                               Melissa R. Smith
                               Texas Bar No. 24001351
                               GILLAM & SMITH, LLP
                               303 South Washington Avenue
                               Marshall, Texas 75670
                               Tel: (903) 934-8450
                               Email: melissa@gillamsmithlaw.com

                               Ryan K. Yagura
                               Texas Bar No. 24075933
                               Nicholas J. Whilt
                               Brian M. Cook
                               Boris Mindzak
                               O'MELVENY & MYERS LLP
                               400 South Hope Street, 18th Floor
                               Los Angeles, CA 90071
                               Telephone: 213-430-6000
                               Email: ryagura@omm.com
                               Email: nwhilt@omm.com
                               Email: bcook@omm.com
                               Email: bmindzak@omm.com

                               Darin W. Snyder
                               David S. Almeling
                               Mark Liang
                               O'MELVENY & MYERS LLP
                               Two Embarcadero Center, 28th Floor
                               San Francisco, CA 94111
                               Telephone: 415-984-8846
                               Email: dsnyder@omm.com


                               8
Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 10 of 12




                                Email: dalmeling@omm.com
                                Email: mliang@omm.com

                                ATTORNEYS FOR DEFENDANTS,
                                HP INC. AND GOOGLE LLC



                                By /s/ Melissa R. Smith
                                Melissa R. Smith
                                Texas Bar No. 24001351
                                GILLAM & SMITH, LLP
                                303 South Washington Avenue
                                Marshall, Texas 75670
                                Tel: (903) 934-8450
                                Email: melissa@gillamsmithlaw.com
                                Fax: (903) 934-9257

                                Jeffrey H. Lerner
                                jlerner@cov.com
                                David A. Garr
                                dgarr@cov.com
                                Jared R. Frisch
                                jfrisch@cov.com
                                Grant D. Johnson
                                gjohnson@cov.com
                                Daniel W. Cho
                                dwcho@cov.com
                                COVINGTON & BURLING LLP
                                One CityCenter
                                850 Tenth Street, NW
                                Washington, DC 20001-4956
                                Phone: (202) 662-6000
                                Fax: (202) 662-6291

                                Robert T. Haslam
                                rhaslam@cov.com
                                COVINGTON & BURLING LLP
                                3000 El Camino Real
                                5 Palo Alto Square, 10th Floor
                                Palo Alto, CA 94306-2112
                                Phone: (650) 632-4700
                                Fax: (650) 632-4800

                                COUNSEL FOR DEFENDANT DELL INC.
                                AND INTERVENOR SAMSUNG



                                9
Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 11 of 12




                                DISPLAY CO., LTD.


                                By: /s/ Michael D. Jay
                                JOHN M. GUARAGNA
                                Texas Bar No. 199277
                                john.guaragna@dlapiper.com
                                DLA PIPER LLP (US)
                                401 Congress Avenue, Suite 2500
                                Austin, TX 78701-3799
                                Tel: 512.457.7000
                                Fax: 512.457.7001

                                MICHAEL D. JAY (pro hac vice)
                                Bar No. 223827
                                michael.jay@dlapiper.com
                                NANDAN R. PADMANABHAN (pro hac vice)
                                Bar No. 280309
                                nandan.padmanabhan@dlapiper.com
                                DLA PIPER LLP (US)
                                2000 Avenue of the Stars
                                Suite 400 North Tower
                                Los Angeles, California 90067-4704
                                Tel: 310.595.3000
                                Fax: 310.595.3300

                                MARK FOWLER (pro hac vice)
                                Bar No. 124235
                                mark.fowler@dlapiper.com
                                DLA PIPER LLP (US)
                                2000 University Avenue
                                East Palo Alto, CA 94303-2214
                                Tel: 650.833.2000
                                Fax: 650.833.2001

                                Attorneys for DEFENDANT APPLE INC.




                               10
      Case 6:19-cv-00537-ADA Document 48-8 Filed 06/25/20 Page 12 of 12




                               CERTIFICATE OF SERVICE

       I certify that on June 12, 2020, all counsel of record were served with a copy of the

foregoing document via electronic mail.


                                             /s/ Philip X. Wang
                                             Philip X. Wang
